Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. There is nothing evident that represents anything more than that which is known, i.e. a processor, memory and interface represent well-known structures associated with all computers.
The drawings are objected to because FIGs. 6, 10 and 12 are not readable due to the numerous blocks which have attempted to squeeze steps into blocks resulting in a string of letters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the claims (e.g. 1, 5 and 6), the language “from a first GNSS” and “from a second GNSS” do not clearly and distinctly define the described subject matter directed to multi-GNSS signals wherein the first GNSS represents satellites of a first constellation and the second GNSS represents satellites of a different, second constellation.  However, the claims do not make this distinction. As such the claim language would appear to encompass a first signal at L1 and a second signal at L2 or a first signal received at a first time and a second signal from the same satellite at a second time as well as a first signal from GPS and a second signal from Beidou/Galilao/GLONASS. Thus, the scope of the claim is not clearly and distinctly defined.
The language “determining processing capacity of the reception processing of the second satellite signal” is indefinite for failing to clearly and distinctly define the subject matter. It is not understood what the scope or meaning of the identified language is intended to cover particularly with respect to “processing capacity of the reception processing.” Furthermore, it is unclear what is meant by the language “the second signal with the processing capacity.” It is not clear how a signal has a processing capacity. This same problem exists in variations of the language in each of claims 1, 5 and 6.
Claim 4 is indefinite and not understood in its entirety.  It is unclear what the claim language “when the second satellite signal includes first satellite navigation information and second satellite navigation information having a transmission speed of navigation information faster than that of the first satellite navigation information” is supposed to set forth. Such language is unintelligible.  Furthermore, it is unclear how the second satellite signal “does not include the second satellite navigation information.” As best understood, the second satellite signal is “from a second GNSS” and it would be apparent that any GNSS signal will include the navigation message in the signal in order to fulfil its use as a navigation system satellite.  Thus, the scope of the language is contradictory to that which is known and defined by GNSS and it is not understood what the language is supposed to be descriptive of. In light of the lack of clarity of this claim, its scope is undefined and no prior art search is tenable at this time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kobayashi (20090079626).
Kobayashi (20090079626) disclose a system and method for a GNSS receiver, exemplified in FIG. 1 and its description [0025]+, comprising a first receiving circuit 111, a second receiving circuit 112, baseband processing circuit 121 for processing the first received signal, baseband processing circuit 122 for processing the second received signal, and a controlling section 104 for performing reception processing of the baseband signals, acquiring a reception state 131/132, and responsively controlling reception processing of the first and second satellite signals 133. According to Kobayashi, positioning apparatus 100 has first signal processing section 121 that carries out demodulation processing on the first signal transmitted from the satellite and second signal processing section 122 that carries out demodulation processing on the second signal of a different frequency band or spreading scheme from the first signal, and controlling section 104 controls the operations for the signal of the lower electric field intensity based on the operation for the signal of the higher electric field intensity between first signal processing section 121 and second signal processing section 122, and carries out control to preferentially operate the channels for the signal of the higher electric field intensity between first signal processing section 121 and second signal processing section 122 and to preferentially stop operating the channels for the signal of the lower electric field intensity, so that it is possible to efficiently receive useful signals without special circuitry. By this means, it is possible to obtain an accurate positioning result and reduce power consumption by stopping the operations of the channels receiving signals of the poor received condition [0097].  The positioning apparatus and positioning apparatus control method are also realized by a program of functioning a control method of this positioning apparatus. This program is stored in a computer readable recoding medium [0102].The signals of different frequencies or spreading codes are envisioned as encompassing the conventional GNSS [0105]. As the processing and control are continuous over time of operation and the environment changes, the control associated with operating channels and not operating channels is intermittent.
Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lennen (8,134,502).
Lennen discloses the claimed method and apparatus, exemplified in FIGs. 2 and 3, with an adaptive continuous tracking (ACT) system for a satellite-based navigation receiver comprising: an ACT on/off control module configured to adjust an observation time of signals from a plurality of tracked satellites for at least one (thus teaches more than one) global navigation satellite system (GNSS) responsive to performance measurements, wherein the observation time is adjusted lower if the performance measurements are above minimum performance metrics, and the observation time is adjusted higher if the performance measurements fall below the minimum performance metrics; a RF front end module configured to adjust a duty cycle of an on/off period of the RF front end module responsive to the adjusted observation time to generate corresponding on-time samples from the plurality of tracked satellites; and a baseband processing module configured to adjust a duty cycle of an on/off period of the baseband processing module responsive to the adjusted observation time to process the on-time samples to generate range measurements to the plurality of tracked satellites. Performance measurements comprise a measured dilution of precision (DOP), an error position estimate (EPE), a carrier-to-noise (CN0) estimate of each tracked satellite, a data demodulation status, and a number of tracked satellites.   The RF front end module powers on/off parts of a receiving chain in a cycle corresponding to the duty cycle of the on/off period of the RF front end module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weng et al (10,520,608) disclose a method and apparatus for power saving in GNSS receiver device (100). The GNSS device, e.g. FIG. 1, includes an antenna array (101), a first receiving circuit (inherently part of the RF Front End 102 coupled to the antenna and converting the signal to baseband), a second receiving circuit (inherently part of the RF Front End 102 coupled to the antenna and converting the signal to baseband), a baseband processing circuit (103), a memory (104), and a plurality of control modules, i.e. processing means (110, 121, 130). The set of control modules are exemplified by a GNSS configuration module (110), a GNSS power saving manager (121) and a GNSS power saving module (130) that carry out functional tasks to configure, schedule, execute power saving features for GNSS device (100). The GNSS configuration module (110) includes a GNSS condition monitor (111).  The GNSS power saving manager (121) performs dynamic power saving tasks by receiving condition updates from GNSS configuration module (110). The GNSS power saving module (130) includes a Measurement Engine ME unit (131)(3:29+), a Positioning Engine PE unit (132)(3:37+), and a position generator (133). GNSS power saving manager (121) determines the ME tracking period, the ME interval, the PE working period and the PE interval based on at least one of the GNSS signal conditions and/or GNSS user requirements (4:5+). GNSS signal condition monitor (111) interacts with GNSS signal condition data (150) to detect changes and sends updates to GNSS power saving manager (121) to update dynamically power saving parameters such as ME parameter (122) and PE parameter (123). GNSS signal condition data (150) includes conditions including a satellite signal intensity (151), a number of satellites detected (152), a satellite orbit data (153) or other predefined/preconfigured, signal condition data (4:18+).
Gobara et al (20160223680) disclose a system and method for receiving satellite signals including a GNSS receiver 10A comprising a first receiving circuit 102-1 for receiving a signal from a first constellation of satellites as well as converting such to baseband [0053], a second receiving circuit 102-2 for receiving a signal from a second constellation of satellites as well as converting such to baseband [0053], a main processor 200A [0054] for baseband processing the signals [0055] to calculate position [0057] as well as including a receiver operation controlling processor 210 [0060] responsive to a satellite positioning system selector 208 [0059], and external device 50. The receiving operation controller 210A controls a receiving operation of the receiving circuit 102. Specifically, the operation state of a receiving circuit 102 corresponding to the satellite positioning system selected by the satellite positioning system selector 208 is set to be in an ON-state, and the operation states of the other receiving circuit 102 are set to be in an OFF-state.
Conroy et al (8,169,366) disclose a reconfigurable satellite navigation receiver comprising a plurality of receiver paths; and a controller operatively coupled to said plurality of receiver paths and operatively enabling at least a first receiver path to receive a first signal associated with a first satellite positioning system (SPS); operatively enabling at least a second receiver path to receive a signal associated with at least one other SPS; and subsequently operatively enabling at least said second receiver path to receive a second signal associated with said first SPS. Operatively enabling via the controller at least said second receiver path to receive said second SPS signal based in response to receipt of information from at least a threshold number of satellites via said first signal, or in response to receipt of said first signal of at least a threshold signal strength. The first SPS comprises a first Global Satellite Navigation System (GNSS) and the at least one other SPS comprises a second GNSS different from said first GNSS. 
Tsutsui (20090066575) discloses a positioning apparatus and method comprising: a position computing part configured to receive signals from a plurality of radio transmitters (i.e. navigation satellites) to compute a position of the positioning apparatus; a reception status determining part configured to determine a reception state of the signals from the plurality of the radio transmitters; and an intermittent drive setting part configured to set a time interval for receiving signals by the position computing part according to the reception state determined by the reception status determining part. The reception status determining part determines that signals can be received from three or more of the radio transmitters in the plurality of the radio transmitters.
Montheard et al (20060119506) disclose a method and system for determining position in a satellite navigation receiver, exemplified in FIG. 2.  The receiver includes means for receiving and shaping radio-frequency signals from satellites to generate frequency converted intermediate signals, a correlation stage composed of N correlation channels for receiving the intermediate signals in order to correlate them with specific code and carrier frequency replicas from satellites to be searched and tracked, and microprocessor means connected to the correlation stage for processing the data from the radio-frequency signals, wherein the method includes a series of steps consisting in: switching on N channels of the correlation stage, the N channels each being configured to search one visible satellite in one of N respective regions, and as soon as one of the channels has detected a visible satellite in one of the N regions, interrupting the operation of all the other channels, and configuring and switching on certain other channels for the search and tracking of visible satellites in proximity to the first visible satellite detected to perform the time and position calculating operations in the microprocessor means.
Turney et al (5,949,812) disclose a conventional method and apparatus for conserving battery power by controlling the clocking of various elements of the receiver, see FIG. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646